Name: Commission Regulation (EEC) No 487/93 of 2 March 1993 for the 1992/93 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: technology and technical regulations;  food technology;  beverages and sugar
 Date Published: nan

 3 . 3. 93 Official Journal of the European Communities No L 51 /21 COMMISSION REGULATION (EEC) No 487/93 of 2 March 1993 for the 1992/93 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, scale used must allow a quantity of table wine correspon ­ ding to the obligation provided for in Article 1 (3) of Regulation (EEC) No 129/93 to be deducted from a region's quantity ; whereas that obligation applied only in the case of producers who are required to submit a production declaration and who market the products concerned ; whereas the yield classes should accordingly set out only the quantities covered by the production declarations, on which the scale is based : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 39 (9), (10) and (11 ) thereof, Whereas Commission Regulation (EEC) No 441 /88 (3), as last amended by Regulation (EEC) No 3699/92 (4), lays down detailed rules for the application of compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 ; Whereas, in accordance with the provisions on the fixing of the scale provided for in the fourth subparagraph of Article 39 (4) of Regulation (EEC) No 822/87, reference must be made to the average yield of each production region in which the scales are drawn up ; Whereas Portugal should be integrated in the seventh region in accordance with Regulation (EEC) No 441 /88 ; whereas whether conditions in Region 4 do not have a direct effect on quality of production ; whereas products obtained with high yields are of good quality and of good commercial potential while on the other hand certain wines obtained with low yields do not npeet market requi ­ rements ; whereas, therefore, provision should be made in that region for a scale which is graduated but applies to the entire production ; whereas yields in region 6 are on average below those of other regions ; whereas the yield has relatively little impact on the product's quality in that region ; whereas provision may be made in that region for a scale which would exclude only what is produced on the basis of the lowest yields, in other words yields which would tend to result in an obligation to deliver for distil ­ lation only very small quantities which would qualify for exemption under Regulation (EEC) No 441 /88 ; Whereas Commission Regulation (EEC) No 1 29/93 (*) opens for the 1992/93 wine year compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 and fixes the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas production in the various regions should be allo ­ cated among the various yield classes ; Whereas Article 39 (4) of Regulation (EEC) No 822/87 provides that, in the case of producers who are required to distil, the quantity to be distilled must equal a percentage to be fixed of their table wine production, such per ­ centage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the produc ­ tion of each such producer which must be delivered for distillation should therefore be fixed ; whereas, while being based on objective criteria, those percentages must be adapted to the situation of each region and must take account of the exemptions from compulsory distillation provided for in Article 8 ( 1 ) or Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandon ­ ment premiums in respect of winegrowing areas (6) ; as amended by Regulation (EEC) No 833/92 P) ; whereas the Whereas the scale to be established must be incremental, thus penalizing the highest yields, and ensure that, the quantitative limits laid down in Regulation (EEC) No 129/93 for the various production regions should not be exceeded ; Whereas, in view of the derogation provided for in Article 39 (10) of Regulation (EEC) No 822/87, it must be speci ­ fied that the quantity for preventive distillation is to be deducted from the quantity for compulsory distillation in Greece :(') OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 27. (3) OJ No L 45, 18 . 2. 1988 , p. 15. 0 OJ No L 374, 22. 12. 1992, p. 54. 0 OJ No L 18, 27 . 1 . 1993, p. 10 . (6) OJ No L 132, 28 . 5. 1988 , p. 3 . 0 OJ No L 88, 3 . 4. 1992, p. 16. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, No L 51 /22 Official Journal of the European Communities 3 . 3 . 93 HAS ADOPTED THIS REGULATION of more than 19, but not more than 24 : of more than 24, but not more than 29 : of more than 29, but not more than 49 : exceeding 49 : 2 127 489 hectolitres, 3 469 372 hectolitres, 1 2 346 289 hectolitres, 2 198 451 hectolitres ; Article 1 1 . Pursuant to Article 5 (1 ) of Regulation (EEC) No 441 /88, production from the 1992/93 harvest shall be broken down into the following yield classes : (a) Region 3 : Production obtained with a yield, expressed in hectoli ­ tres per hectare : (d) Region 7 : Production obtained with a yield, expressed in hectoli ­ tres per hectare :  not exceeding 50 :  of more than 50, but not more than 70 :  of more than 70, but not more than 85 :  of more than 85, but not more than 100 :  of more than 100, but not more than 120 :  exceeding 120 : 2 405 305 hectolitres, 840 735 hectolitres, 301 678 hectolitres, 90 105 hectolitres, 122 329 hectolitres, 225 874 hectolitres :  not exceeding 45 :  of more than 45, but not more than 70 :  of more than 70, but not more than 90 :  of more than 90, but not more than 110 :  of more than 110, but not more than 140 :  of more than 140, but not more than 200 :  exceeding 200 : 1 507 812 hectolitres, 5 718 184 hectolitres, 15 704 259 hectolitres, 923 344 hectolitres, 1 87 956 hectolitres, 117 935 hectolitres, 91 899 hectolitres ; 2. The average yield in production Region 3 shall be 69,3 hectolitres per hectare ; in Region 4 it shall be 82 hectolitres per hectare ; in Region 6 it shall be 33 hectoli ­ tres per hectare ; in Region 7 it shall be 56 hectolitres per hectare.(b) Region 4 : Production obtained with a yield, expressed in hectoli ­ tres per hectare : Article 2 The quantity that each producer shall be required to deliver for distillation shall be determined by multiplying the quantity referred to in Article 6 of Regulation (EEC) No 441 /88 by the percentage shown in the table in the Annex which corresponds to the yield determined in accordance with Article 7 of the said Regulation . The yield shall, where appropriate, be rounded down to the nearest unit (hectolitres per hectare). 2 065 000 hectolitres, 7 362 000 hectolitres, 14 708 000 hectolitres, 1 1 082 000 hectolitres, 8 564 000 hectolitres, 3 974 000 hectolitres, 317 000 hectolitres ;  not exceeding 45 :  of more than 45, but not more than 70 :  of more than 70, but not more than 90 :  of more than 90, but not more than 110 :  of more than 110, but not more than 140 :  of more than 140, but not more than 200 :  exceeding 200 : (c) Region 6 :  Part A : production  Part B : Article 3 In the case of Region 5 as referred to in Article 4 (2) of Regulation (EEC) No 441 /88 , the quantity for preventive distillation in that region pursuant to Commission Regu ­ lation (EEC) No 2363/92 0 shall be deducted from the quantity referred to in Article 1 (3) of Regulation (EEC) No 129/93 . 63 648 hectolitres, 22 131 058 hectolitres. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Production obtained with a yield, expressed in hectoli ­ tres per hectare :  not exceeding 9 : 117 097 hectolitres,  of more than 9, but not more than 12 : 201 534 hectolitres,  of more than 12, but not more than 19 : 1 670 826 hectolitres, (') OJ No L 230, 13. 8 . 1992, p. 15. 3 . 3. 93 Official Journal of the European Communities No L 51 /23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1993 . For the Commission Rene STEICHEN Member of the Commission 3 . 3 . 93No L 51 /24 Official Journal of the European Communities ANNEX Percentage of the quantity referred to in Article 2 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B Region 7 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B Region 7 57 0 10,9 49,4 9,31 58 0 11,4 49,5 10,64 59 0 11,8 49,6 11,97 60 0 12,3 49,7 13,29 61 0 12,7 49,8 14,62 62 0 13,2 49,8 15,95 63 0 13,7 49,9 17,28 64 0 14,1 50,0 18,61 65 0 14,6 50,1 19,94 66 0 15,0 50,2 21,27 67 0 15,5 50,2 22,60 68 0 15,9 50,3 23,93 69 0 16,4 50,4 25,26 70 0 16,9 50,4 26,59 71 0 17,3 50,5 27,92 72 0 17,8 50,6 29,25 73 0 18,2 50,6 30,58 74 0 18,7 50,7 31,91 75 0 19,1 50,7 33,24 76 0 19,6 50,8 34,57 77 0 20,1 50,8 35,90 78 0 20,5 50,9 37,23 79 0 21,0 50,9 38,55 80 0 21,4 51,0 39,88 81 9,91 21,9 51,0 41,21 82 9,92 22,3 51,1 42,54 83 9,93 22,8 51,1 43,87 84 9,94 23,3 51,2 45,20 85 9,95 23,7 51,2 46,53 86 9,96 24,2 51,3 47,86 87 9,97 24,6 51,3 49,19 88 9,98 25,1 51,4 50,52 89 9,99 25,5 51,4 51,85 90 10,0 26,0 51,4 53,18 91 12,0 26,5 51,5 54,51 92 13,0 26,9 51,5 55,84 93 14,0 27,4 51,6 57,17 94 16,0 27,8 51,6 58,50 95 18,0 28,3 51,6 59,83 96 19,8 28,7 51,7 61,16 97 21,6 29,2 51,7 62,49 98 23,4 29,6 51,7 63,81 99 25,2 30,1 51,8 65,14 100 27,0 30,5 51,8 66,47 101 28,8 31,0 51,8 67,80 102 30,6 31,4 51,9 69,13 103 32,4 31,9 51,9 70,46 not more than 9 0 0 0 10 0 0 8,0 11 0 0 14,5 12 0 0 20,0 13 0 0 21,5 14 0 0 22,9 15 0 0 24,0 16 0 0 25,0 17 0 0 25,9 18 0 0 26,7 19 0 0 27,4 20 0 0 28,7 21 0 0 29,8 22 0 0 30,9 23 0 0 31,8 24 0 0 32,7 25 0 0 33,7 26 0 0 34,7 27 0 0 35,5 28 0 0 36,3 29 0 0 37,1 30 0 0 38,0 31 0 0 38,9 32 0 0 39,7 33 0 0 40,5 34 0 0 41,2 35 0 0 41,9 36 0 0 42,5 37 0 0 43,1 38 0 0 43,7 39 0 0 44,2 40 0 0 44,8 41 0 0 45,2 42 0 0 45,7 43 0 0 46,2 44 0 0 46,6 45 0 0 47,0 46 0 0 47,4 47 0 0 47,8 48 0 0 48,1 49 0 0 48,5 50 0 0 48,6 0,00 51 0 0 48,7 1,33 52 0 2,0 48,8 2,66 53 0 4,7 49,0 3,99 54 0 7,3 49,1 5,32 55 0 10,0 49,2 6,65 56 0 10,5 49,3 738 3 . 3 . 93 Official Journal of the European Communities No L 51 /25 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B Region 7 Yield (hectolitres per hectare) % I Region 3 Region 4 Region 6,Part B Region 7 104 34,2 32,3 51,9 71,79 105 36,0 32,8 52,0 73,12 106 37,8 33,2 52,0 74,45 107 39,6 33,7 52,0 75,00 108 41,4 34,1 52,0 75,00 109 43,2 34,6 52,1 75,00 110 45,0 35,0 52,1 75,00 111 46,3 35,3 75,00 112 47,5 35,7 75,00 113 48,8 36,0 75,00 114 50,0 36,3 75,00 115 51,3 36,7 75,00 116 52,5 37,0 75,00 117 53,8 37,3 118 55,0 37,7 119 56,3 38,0 120 57,5 38,3 121 58,8 38,7 122 60,0 39,0 123 61,3 39,3 124 62,5 39,7 125 63,8 40,0 126 65,0 40,6 127 66,3 41,3 128 67,5 41,9 129 68,8 42,5 130 70,0 43,2 131 71,3 43,8 132 72,5 44,4 133 73,8 45,1 134 75,0 45,7 135 76,3 46,3 136 77,5 47,0 137 78,8 47,6 138 80,0 48,2 139 81,3 48,9 140 82,5 49,5 141 83,5 50,1 142 84,5 50,7 143 85,5 51,3 144 86,5 51,8 145 87,5 52,4 146 88,5 53,0 147 89,5 53,6 148 90,5 54,2 149 91,5 54,9 150 92,5 55,3 151 93,5 55,9 152 94,5 56,5 153 95,5 57,1 154 96,5 57,7 155 97,5 58,3 156 98,5 58,8 157 99,5 59,4 158 100,0 60,0 159 100,0 60,6 160 100,0 61,2 161 100,0 61,8 162 100,0 62,3 163 100,0 62,9 164 100,0 63,5 165 100,0 64,1 166 100,0 64,7 167 100,0 65,3 168 100,0 65,8 169 100,0 66,4 170 100,0 67,0 171 100,0 67,3 172 100,0 67,7 173 100,0 68,0 174 100,0 68,3 175 100,0 68,7 176 100,0 69,0 177 100,0 69,3 178 100,0 69,7 179 100,0 70,0 180 70,3 181 70,7 182 71,0 183 71,3 184 71,7 185 72,0 186 72,3 187 72,7 188 73,0 189 73,3 190 73,7 191 74,0 192 74,3 193 74,7 194 75,0 195 75,3 196 75,7 197 76,0 198 76,3 199 76,7 200 77,0 201 77,1 202 77,2 203 77,3 204 77,4 205 77,5 206 77,5 207 77,6 208 77,7 209 77,8 210 77,9 211 78,0 212 78,1 213 78,2 No L 51 /26 Official Journal of the European Communities 3 . 3. 93 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B Region 7 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6,Part B Region 7 257 82,1 258 82,2 259 82,3 260 82,4 261 82,5 262 82,6 263 82,7 264 82,8 265 82,9 266 82,9 267 83,0 268 83,1 269 83,2 270 83,3 271 83,4 272 83,5 273 83,6 274 83,7 275 ! 83,8 276 83,8 277 83,9 278 84,0 279 84,1 280 84,2 281 84,3 282 84,4 283 84,5 284 84,6 285 84,7 286 84,7 287 84,8 288 84,9 289 85,0 290 85,1 291 85,2 292 85,3 293 85,4 294 85,5 295 85,6 296 85,6 297 85,7 298 85,8 299 85,9 300 86,0 214 78,3 215 78,4 216 78,4 217 78,5 218 78,6 219 78,7 220 78,8 221 78,9 222 79,0 223 79,1 224 79,2 225 79,3 226 79,3 227 79,4 228 79,5 229 79,6 230 79,7 231 79,8 232 79,9 233 80,0 234 80,1 235 80,2 236 80,2 237 80,3 238 80,4 239 80,5 240 80,6 241 80,7 242 80,8 243 80,9 244 81,0 245 81,1 246 81,1 247 81,2 248 81,3 249 81,4 250 81,5 251 81,6 252 81,7 253 81,8 254 81,9 255 82,0 256 82,0 For higher yields :  in Region 3 : the percentage of the volume produced to be distilled amounts to 100 %,  in Region 4 : the percentage of the volume produced to be distilled is obtained by the formula : yield x 0,09 4- 59,  in Region 6 : the volume to be distilled is obtained by applying a coefficient of 0,58 to each additional hectolitre, - in Region 7 : the percentage of the volume produced to be distilled amounts to 75 %.